DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/21/22.
Claims 1, 3-13 and 15-20 are examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the means as to how the pergola slides laterally must be shown.  Currently, fig. 4 shows arrows pointing laterally, but the mechanism which allows this movement is not shown.  This must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, “the moving end” lacks antecedent basis.  The claim will be examined as best understood.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2011/0308173 to Forsland et al. in view of U.S. Patent Publication No. US 2015/0218807 to Capati.
Regarding claim 1, Forsland discloses a system with displacement means (rail, figs. 4, 6A, 7 [0003]), the system coupled to a side of a structure (as in fig. 7), the displacement means enabling lateral movement of a pergola (fig.7: sliding sections), but not in a perpendicular direction.  Capati discloses a pergola which moves both perpendicularly and laterally [0064, 0066].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forsland by using such a system as disclosed by Capati in order to extend the length of the interior and provide a larger space.
Regarding claim 3, the pergola is detachable, inherently, above or below the displacement means.
Regarding claim 4, Forsland discloses L shaped beams (see beams at ends where 24 generally points, the L being lowest and vertical portions, an L shape is included in their form) connected together.
Regarding claim 5, a crossing beam is disclosed between perpendicular beams (see horizontal beams between L beams).
Regarding claim 6, a heat regulating means (cover from sun) and a travel means (rail) is disclosed and with a frame of at least four beams supporting the cover.
Regarding claim 13, the heat regulating means is a sheet with openings (fig. 7: 24).  However, rails [0003] are disclosed, but wheels are not disclosed by Forsland.  Wheels are disclosed by Capati (fig. 2: 16, 22).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Forsland by adding wheels, as disclosed by Capati in order to more quickly move the sections.
Regarding claim 15, claim 15 is rejected for reasons cited in the rejection of claim 13 for the disclosure of rails and wheels.
Regarding claim 16, Forsland in view of Capati do not disclose the particular shape of wheels and rails. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the rails and wheels because a change in shape is within the level of ordinary skill in the art absent persuasive evidence that the particular configuration is significant (see MPEP 2144.04 (IV) (B).  The use of such a rail and wheel combination would have been an obvious design choice based upon the intended function and location of the structure, wheels within rails is well known to keep the wheels stabilized.
Regarding claim 17, as best understood, the horizontal section (bars) include a plurality of travel means (means connected to rails as can be seen in fig. 7 by a plurality of panels).
Regarding claim 18, the sections are stepwise smaller than adjacent sections for storing within each other (as seen in fig. 3). 
Regarding claim 19, claim 19 is rejected for reasons cited in the rejection of claim 1.  Additionally, slats are not disclosed.  However, slats are a well-known means for blocking the sunlight and the use of such slats, as louvres or other miscellaneous shades would have been an obvious design choice since they are well known.  The examiner takes official notice that slats are well known for blocking the sun. 
Regarding claim 20, the frame regulates against sun/wind, is formed of multiple beams (fig. 4) at least one beam has travel means to enable the pergola to move relative to the displacement means (see fig. 6A, Forsland as differing sections move relative to each other).

Claim Objections
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose the limitations of claims 7, 6 and 1.  Claims 8-12 are objected to for depending from claim 7.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633